 LEGGETT'S DEPT.'STORE OF PRINCETON,W. VA., INC.403merce among the several States, and 'tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Decedent and the Respondent have engaged in certain unfairlabor practices, the Trial Examiner will recommend that the Respondent cease anddesist therefrom, and take affirmative action to effectuate the policies of the Act.In his proposed "remedy" General Counsel urges that the Respondent be requiredto refund dues and initiation fees deducted from employees' pay since June 26, 1960.The Trial Examiner believes that the Board decision inDuralite Co., Inc.,132NLRB 425, released on July 26, 1961, is governing in this case.There the Boarddeclined to order refund of dues because it did not find that the union involved "wasa company-dominated union and does not order its disestablishment," relying uponthe Supreme Court decision rejecting the "Brown-Olds" principle inLocal 60, UnitedBrotherhood of Carpenters v. N.L.R.B.,365 U.S. 651.For this reason GeneralCounsel's proposed remedial recommendation is rejected.At the hearing General Counsel specifically disclaimed any wish to have thecontract involved set aside, and the complaint contains no allegation of companydomination, or even of assistance to the UMW within the meaning of Section8(a) (2) of the Act.Upon the basis of the foregoing findings of facts and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS of LAW1.District 50, United Mine Workers of America, is a labor organization withinthe meaning of Section 2(5) of the Act.2.By entering into and maintaining a contract containing an unlawful union-security clause, and by requiring checkoff authorizations to be signed at the timeof employment application, thereby encouraging membership-in a labor organization,the Decedent and the Respondent have engaged in unfair labor practices in violationof Section 8(a) (1) and (3) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Leggett'sDepartment Store of Princeton,West Virginia, Inc.andUnited Store Employees Union,Local 347, Retail,,Whole-sale & Department Store Union,AFL-CIO.Case No. 9-CA-2369.May 29, 1962DECISION AND ORDEROn January 24, 1962, Trial Examiner Benjamin B.Lipton issuedhis Intermediate Report herein, finding that the Respondent had en-gaged in and was engaging in certain unfair labor practices andrecommending that the Respondent cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate . Re-port attached hereto.The Trial Examiner also found that the Re-spondenthadnot engaged in certain other unfair labor practicesand recommended that the complaint be dismissed as to suchallega-tions.iThereafter,the Respondent filed exceptions to the Intermedi-ate Report.'As no exceptions have been filed with respect thereto, we adopt proformathe TrialExaminer's recommendations that these allegations be dismissed.137 NLRB No. 42. 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Leedom].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report,2 the Respondent's exceptions, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the following modificationsand additions.'The Respondent excepts to the Trial Examiner's finding thatWhite's remark to Hammed, "Weren't you ashamed to come throughthat door this morning," was attributable to the Respondent and con-stituted a violation of the Act. In the prior proceeding 4 the TrialExaminer found White to be a supervisor within the meaning of theAct.The evidence in the record of this proceeding discloses no changein the status of White nor did the Respondent offer any evidencewhich would necessitate a reconsideration of the prior finding.More-over,White made his remrak to Hammed in the presence of Tolleywho did not censure White or repudiate the remark.We thereforefind that the statement was attributable to the Respondent and viola-tive of Section 8 (a) (1) of the Act.The Respondent excepts to the Trial Examiner's finding that Tol-ley's statement that: "You know who is going to pay for this, don'tyou? It is going to come out of our profit sharing," was violative ofSection 8(a) (1) of the Act.The statement was made to AssistantManager Chilcote, Supervisor White and his wife, and employee Bal-lard and her husband on the morning the Intermediate Report in theprior proceeding (footnote 4) was publicized in the local newspaper.Although this remark undoubtedly precipitated employee Ballard'sconduct later that same morning in beginning a quarrel with Hammed,we believe the statement to be too ambiguous under the circumstancesto support a finding that the Respondent violated the Act.2In the Intermediate Report the Trial Examiner inadvertently stated that the date ofTolley's harsh treatment of Hammed concerning the anklets occurred on May G, 1961.It is clear that the date intended was May 3, 1901, and it is corrected accordinglyIn its answer and at the hearing the Respondent admitted the factual allegation asto commerce set forth in the complaint but denied the conclusion drawn therefrom thatthe Respondent has been engaged in "commei ce"and in operations"affecting commerce"within the meaning of the ActThe Respondent is a West Virginia corporation,engagedin the operation of it retail department store at Princeton,West Virginia,had gross salesof more than$500,000 during the year 1960,a representative period, and purchased andcaused to be shipped to it in west Virginia directly from points outside the State ofWest Virginia more than $100,000 worth of dry goods and wearing apparelOn thesefacts we find that the Respondent meets the Board's jurisdictional standards and is en-gaged in commerce within the meaning of the Act,and that it will effectuate the purposesof the Act to assert jurisdiction herein.Carolina Supplies and CementCo, 122 NLRB 88134 NLRB 1171. LEGGETT'S DEPT. STORE OF PRINCETON, W. VA., INC.405ORDERUpon the entire record in the case, and pursuant to Section 10(e)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Leggett's Department Storeof Princeton,West Virginia, Inc., its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Discriminating in any manner against employees for filingcharges or giving testimony under the Act, and discouraging mem-bership in United Store Employees Union, Local 347, Retail, Whole-sales & Department Store Union, AFL-CIO, or in any other labororganization, by discharging, laying off, refusing to recall, or in anyothermanner discriminating against its employees in regard totheir hire or tenure of employment, or any term or condition ofemployment.(b)Harassing, threatening, or coercing its employees in an effortto cause them to quit their employment, for the purpose of discourag-ing membership in any labor organization, or in reprisal for givingtestimony under the Act.(c)Precipitating and encouraging acts of violence and harassmentby its employees against other of its employees, and adopting or con-doning the same, for the purpose of discouraging membership in anylabor organization, or in reprisal for giving testimony under theAct.(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform labor organizations, to join or assist the above-named or anyother labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in any other concerted ac-tivities for the purpose of collective bargaining or other mutual aidor protection, or to refrain from any or all such activities, except to theextent that such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment, as au-thorized by Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer Betty Hammed immediate and full reinstatement to herformer or a substantially equivalent position, without prejudice toher seniority or other rights or privileges, and make her whole for anyloss of pay in the manner set forth in the section of the IntermediateReport entitled "The Remedy."(b)Preserve and, upon request, make available to the Board orits agents, for examination or copying, all payroll records, social 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDsecurity payment records, timecards, personnelrecords and reports,and all other records, as set forth the the section of theIntermediateReport entitled "The Remedy."(c)Post at its Princeton, West Virginia, store, copies of the noticeattached hereto marked "Appendix." 5Copies of said notice, to befurnished by the Regional Director for the Ninth Region, shall, afterbeing duly signed by the Respondent, be posted immediately uponreceipt thereof, and be maintained by it for 60 consecutive days there-after, in conspicuous places, including all places where notices to itsemployees are customarily posted.Reasonable steps shall be takento insure that said notices are not altered, defaced, or covered by anyother material.(d)Notify the Regional Director for the Ninth Region, in writing,within 10 days from the date of this Order, what steps the Respondenthas taken to comply herewith.IT IS FURTHERORDEREDthat the complaint be, and it hereby-is, dis-missed insofaras it alleges violations of the Act not found herein.isIn the eventthat this Order isenforcedby a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a decision and order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discriminate in any manner against our employeesfor filing charges or giving testimony under the Act, and we willnot discourage membership in United Store Employees Union,Local 347, Retail, Wholesale & Department Store Union, AFL-CIO, or in any other labor organization, by discharging, layingoff, refusing to recall our employees, or in any other manner dis-criminating in regard to their hire or tenure of employment or anyterm or condition of employment.WE WILL NOT, for the purpose of discouraging membership inany labor organization or in reprisal for giving testimony underthe Act :1.Harass, threaten, or coerce our employeesin aneffort tocause them to quit their employment.2.Precipitate and encourage acts of violence and harassmentby our employees against other of our employees, and adoptor condone the same.WE WILL NOT in any other manner interfere with, restrain, orcoerce employees in the exercise of the right to self-organization, LEGGETT'S DEPT. STORE OF PRINCETON, W. VA., INC.407to form labor organizations, to join or assist the above-named orany other labor organization, to bargain collectively through rep-resentatives of their own choosing, and to engage in any otherconcerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any or all suchactivities, except to the extent that such right may be affected byan agreement requiring membership in a labor organization as acondition of employment, as authorized by Section 8(a) (3) ofthe Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959.WE WILL offer Betty Hammed immediate and full reinstatementto her former or substantially equivalent position, Without preju-dice to her seniority or other rights and privileges, and make herwhole for any loss of earnings, including bonuses and profit shar-ing, she may have suffered by reason of the discrimination againsther.All our employees are free to become, remain or refrain from be-coming or remaining members of United Store Employees Union,Local 347, Retail, Wholesale & Department Store Union, AFL-CIO,or in any other labor organization, except as that right may be affectedby an agreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8 (a) (3) of the Act.LEGGETT'SDEPARTMENTSTORE OFPRINCETON, WEST VIRGINIA, INC.Employer.Dated----------------By-------------------------------------(Representative)(Title)This noticemust remain postedfor 60 days from the date hereof,and mustnot be altered, defaced, or covered by any othermaterial.Employees may communicate directly with the Board's RegionalOffice, Transit Building, Fourth and Vine Streets, Cincinnati 2, Ohio,Telephone Number, Dunbar 1-1420, if they have any question con-cerning this notice or compliance with its provisions.INTERMEDIATE REPORTSTATEMENT OF THE CASEThisproceeding,whichwas heardbeforeBenjamin B.Lipton, the dulydesignatedTrial Examiner,in Princeton,West Virginia,on October26, 1961,involves allega-tions by theGeneral Counsel that the Respondent committed certain independentviolations of Section 8(a) (1) and engaged in discriminations against one employee inviolation of Section 8(a)(3) and(4) of theNationalLaborRelationsAct.Allparties wererepresentedand participated in the hearing,and at the close thereofthe Respondent argued orally on therecord.Respondent'smotion to dismiss thecomplaint is disposed of in accordancewith thefindings below.The GeneralCounselfiled a brief which was dulyconsidered.Upon the entirerecord in the case, and from my observation of the witnesses, Imake the following: 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT AND THE LABOR ORGANIZATION INVOLVED 1Respondent, in its Princeton, West Virginia, retail department store operation, hadduring the year 1960 a gross volume of sales in excess of $500,000, and a directinflow of goods in interstate commerce valued in excess of $100,000.Accordingly,1 find that Respondent is engaged in commerce within the meaning of the Act.United Store Employees Union, Local 347, Retail, Wholesale & Department StoreUnion, AFL-CIO, is a labor organization within the meaning of the Act.II.THE UNFAIR LABOR PRACTICESA. Official notice of prior caseIn June 1961, a hearing was held on a complaint against the instant Respondent inCase No. 9-CA-2278, involving the same department store, the same parties, andalleged violations of a character similar to those in issue here.On December 12,1961, the Board issued its Decision and Order in the earlier case finding that Re-spondent had engaged in and was engaging in certain unfair labor practices 2Accord-ingly, and as requested by the parties at the hearing herein, I have taken officialnotice of the transcript and record in the prior proceeding, and I also take noticeof the Board's Decision and Order as to which I am, of course, bound? In that casethe Board found that Respondent, from early December 1960 through April 7, 1961,had committed numerous acts of coercion and restraint against employees on accountof their union activities, including threats of discharge, promises and grants ofbenefits, interrogations, and surveillance, and had unlawfully discriminated againsteight employees in regard to their hire and tenure of employment.Concerning BettyHammed, about whom revolve all the issues in the present case, the Board found,interalia, that Respondent had threatened her with discharge, and with transfer; haddirected the office girls to listen in on her telephone conversations, permitted super-visors and employees to surround her in an effort to get her to quit, and engaged inother harassments to make her quit; and had constructively laid her off by so treatingher as to require a doctor's care and force her to remain away from work fromFebruary 16 to 25 and from March 3 to 17 .4 These events in the prior case neces-sarily form the setting and background against which the allegations in the presentproceeding must be viewed.B. Issues in present caseThe alleged violations of Section 8(a) (1) fall into two categories: (1) those com-mitted directly by named supervisors, consisting of threats against Hammed of dis-charge and transfer, and the ejection of a customer from the store, in the presence ofemployees, in effect because the customer expressed her sympathy to prounion em-ploye Hammed; and (2) those committed by certain admitted employees, allegedin the complaint as agents of Respondent, specifically that Respondent engaged in"encouraging, permitting, condoning, and failing to take any steps to prevent theharassment, derision, and ridicule of certain of its employees sympathetic to theUnion, by certain of its other employees " It is also alleged that Respondent violatedSection 8(a)(3) and (4) by the constructive layoff of Hammed during four periodsof her absence from work, because of her union activities and her giving testimonyin the earlier proceeding.Respondent admits, and I find, ,that Ernest G. Tolley, store manager, and LawrenceC. Chilcote, assistant store manager, are supervisors under the Act.Although de-nied, I also find that James B Laury, first floor manager, and James A. White, base-ment manager, are supervisors.5C. Chronological facts and conclusions1.The anklet incidentOn May 3, a few minutes before closing time at 5:30 p.m., Store Manager Tolleycame up to Hammed in the accessories department, picked up a children's anklet'Leggett's Department Store of Princeton,WestVirginia, Inc,134 NLRB 11712 Ibid2 E g,Paramount Cap Manufacturinq Company v N L R B ,260 F 2d 109, 113 (C A 8)N L.R B v Reed & Prince Manufacturing Company,205 F. 2d 131, 139 (C A. 1), cert.denied 346 U S 887; EV Pi entice MachineWorks,Inc,120 NLRB 1691 ;CranstonPrintWorks Company,117 NLRB 1834'All dates herein are in the year 1961 unless otherwise specified5Leggett's Department Store of Princeton,WestVirginia, Inc,134 NLRB 1171. LEGGETT'SDEPT. STOREOF PRINCETON, W. VA., INC.409and threw it down beside her, shouting "Mrs. Hammed, look at that date.Howmany times am I going to have to tell you to clean off these counters." The anklet,which was soiled, had a code marking which indicated it had been in the store for 3years.The store employees, including Hammed who was head of her department,were previously instructed to remove from the selling counters articles so coded.Hammed told Tolley she was off the next day but had asked Miss Willis (in thedepartment), who said she would start on that work in the morning.Tolley said,"I don't want her to do it. I want you to do it. I am tired of this, Miss Hammed,and I am not going to tolerate you much longer." Tolley's reprimand of Hammedtook place in the presence of Assistant Store Manager Chilcote and four employees.6Chilcote in essence corroborated Hammed.What was wrong, he said, was themannerof Tolley's reprimand-"making a big scene over two pairs of anklets thatwere out of date.He never did it to any other employee in our store. . Iwould say it was the most severe of any I had witnessed in my time in the store." 4Tolley's testimony about this incident in general conforms with that of Hammed andChilcote, but he denied the asserted severity of the reprimand and indicated he hasspoken to other employees in the same manner.Noting, significantly, that Chilcote is in the higher echelon of management, Icredit his testimony and that of Hammed, after having given full account to myobservation of the demeanor on the stand of the witnesses testifying as to thisincident.FindingFollowing closely in point of time the extensive and flagrant conduct of Respond-end, particularly Tolley, in threatening and pressuring Hammed in an effort tocause her to quit, all of which was found unlawful by the Board, I conclude thatTolley's harsh treatment of Hammed in connection with the anklets on May 6,including his threat that he was not going to tolerate her much longer, was a con-tinuation of the same course and constituted a breach of Section 8(a)(1).2.Alleged mockery,ridicule, and harassmentby employeesa.EllisOn May 6, Hammed testified she was going through the store to punch the time-clock in the morning when she passed employees Helen Ellis and Sybil Thomas 8and her foot touched Ellis. She heard Ellis say, after Hammed was a step or twoin front of Ellis, "Look at that damn hussey."Hammed continued on her way andstarted down the strairs where she saw Manager Tolley and employee Naomi Guardstanding at the landing.Ellis had no recollection of such incident, and denied thatshe made such remark at this or any other time.FindingI can perceive no violation with respect to this incident, considering it separatelyor in conjunction with any other evidence,even assuming the facts as described byHammed. Among other things,the evidence falls far short of establishing responsi-bility,let alone knowledge, of Respondent or that the remark was coercive underSection 8(a) (1) 9b.GuardHammed stated further that, as she got close to Tolley and Guard standing atone of the jewelry counters, employee Guard said to her, after Tolley started toleave, "Good morning, you old trouble-maker."Guard admitted calling Hammedan "old trouble-maker" but remembered it only in connection with another incidenton June 19 involving a Mrs. Barker, described below, explaining that Hammed0Hyatt and Winfrey did not testify, Ellis did not remember the incident; Guard didnot hear any sharp reprimand4 Chilcote was assistant store manager since October 19508Thomas did not testify9Cf., e.g,N I, R.73v GibbsCorporation,et al,297 F 2d 649 (C A.5) : Austin Con-creteWorks, Inc.,132 NLRB 184;Cabinets, Inc, et at.,130 NLRB 1378 ;Sherry Manu-facturing Company, Inc,128 NLRB 739:Martel Mills Corporation,118 NLRB 618; andalsoN L R B v Fred P WeissmanCo , 170 F. 2d 952 (C A. 6), cert denied 336 U S 972,cited by General Counsel. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDprovoked the remarkby embarrassing Guard while she was waiting on a customer.Tolleywas not questioned specifically as to this incident.FindingI am not satisfied on the evidence that Tolley, whose back was turned, overheardthe alleged remark, if it was made. Even assuming the facts as described by Hammedand that Tolley overheard the remark, I find no violation essentially for reasonsindicated as to Ellis, above.Following the above incidents and as a result thereof, Hammed said she pro-ceeded to telephone her father, a deputy sheriff.As she was dialing, she sawemployee Guard running upstairs and she later heard a receiver lift. (The telephonesystem in the store permits a person to listen in on a conversation by merely liftinganother telephone in certain locations on the premises.)Guard denied she everlistened in on any of Hammed's calls. She testified concerning an occasion shehad gone to the stockroom for some stock, had picked up the stockroom telephoneto use it, but hung up when she heard someone, unknown to her, was on thetelephone.FindingBearing in mindthe Board's finding in the earlier case that Respondent unlawfullyinstructed employees to listen in on Hammed's telephone conversations, I never-theless find no violation as to this incident.Hammed's testimony is too vague andspeculative as to the identification of Guard; in any event, I credit Guard's testimony,if it relates to the same incident, that her act in picking up the telephone was notintentionallyto listenin on Hammed.Hammed related that, after her telephone conversation, she went back to herdepartment where she saw Guard go to Laury, the first floormanager,and boththen went to employees Jerry Alvis and Sybil Thomas, with Guard "whispering" tothese various individuals.FindingIt is not clear whether or not the General Counsel is alleging the "whispering" aspart of the "listening in" incident, or separately. In any case, I find no violation as Icannot conceive such evidence as establishing coercion by Respondent.Alleged 8(a)(3); Hammed's Absence May 6-13Continuing, Hammed testified that the morning of May 6 went on until about11 o'clock when she saw Tolley in her department and approached him, saying, "Mr.Tolley, I am just so nervous I could not possibly finish out the dav. Before I leaveIwant you to know what has happened.When I passed Miss Ellis this morningshe called me a damn hussy. I heard Miss Guard say, `Good morning, you oldtrouble-maker.'I am just too nervous to continue out the day. I won't be backafter lunch.He said, `You are not too nervous to work.'.I assured him Iwas and I just could not make it. . . . My dad was waiting for me at the frontdoor.[Later, on the way out], I stopped and said, 'Mr. Tolley, I will try to makeitback in Monday morning [May 8].' He said, `Miss Hammed, I am sorry.' Isaid, 'No, you are not, because you would stop this, because you are the one personin the store that could.'With that I left the store and went home [and did notreturn to work] until the following Saturday, which was May 13th."FindingThe complaint alleges that Respondent constructively laid off Hammed in viola-tion of Section 8(a)(3) during her absence from May 6 to 13. I have consideredthe background of the earlier case in which the Board found, on specific evidence,that Respondent had constructively laid off Hammed, during two periods of absenceending March 17, by so treating her as to require a doctor's care and force her toremain away from work. The record is not such that I can find in this instance thatthe conditions prevailing in early March had a continuing and proximate relation tothe cause of Hammed's absence in May.Nor, in view of the particular evidencebefore me, am I able to hold that the anklet incident on May 3 had a cognizableeffect in precipitating Hammed's departure on May 6.As I have found no har-assmentor coercion on Respondent's part respecting the incidents on May 6 whichinducedHammed's subjective apprehensions and assertedly caused her absenceduring the neriod in question. I cannot hold Respondent legally responsible for theabsence within Section8(a) (3). LEGGETT'S DEPT. STOREOF PRINCETON, W. VA., INC.411c.Guard and BallardOn June 16,Hammed returned to work after her absence during the days of theBoard hearing in the earlier case. She testified that "through the entire day thedifferent employees mocked me with various things from the hearing."One inci-dent was specifically related by Hammed in which employee Guard was standingat a dumbwaiter and an employee on a different floor-"which sounded like JanetBallard, I cannot be sure"-called down, "Is that the truth."Guard, looking inHammed's direction, said, "That is the truth, the whole truth, and nothing but thetruth, so help me God."Hammed further stated generally that Guard said thesame thing that day "many times, many times with the same expression,and thenother times they were different."Guard could recall no such expressions made byher: Ballard was not asked.AssistantManager Chilcote testified generally that, shortly after the prior Boardhearing for a period of 2 to 3 weeks, he heard practically everyone on the mainfloor imitateand engage in name callingof Hammed, such as, "How are you today,Doll?How are your nerves today?" "Yes, precious!" "I will tell the truth, thewhole truth, and nothing but the truth."Chilcote mentioned names of employees,not including Ballard, an office clerical, but including Guard.As a consequence,Chilcote issued general instructions to employees that such conduct was uncalledfor and he would not permit it.He said that when be was in charge he stopped it.He also told Manager Tolley that, in the future, if he heard anyone in the storecalling anyone such names, he "was going to take the two people involved anddismiss them from the store, personally. ..Tolley said, "Chilcote, I cannothelp what these people do in here during the day."The next day Hammed told Tolley, "I want you to know I was mocked all dayyesterday about the different comments that were made throughout the hearing atthe courthouse."Tolley replied, "Miss Hammed, I just want you to get up herein your department and do your work and mind your own business."FindingThe particular allegations in the complaint are against Guard and Ballard. Idismiss as to the latter as the evidence is insufficient even to identify her.Chilcote'stestimony was generally corroborative of Hammed.While I credit Hammed, Ifind no violation as to Guard.Especially in light of the measures taken by Chilcote,there is no proper basis to hold that Respondent authorized, ratified, or encouragedthe conduct, or that it was otherwise legally responsible therefor, even assumingthe repeated remark made by Guard constituted such harassment as would other-wise come within Section8 (a) (1) .d.Belcher and GuardOn June 17, about noon,Hammed was waiting on a customer at the greetingcard rack when,as she testified,she was "hit with the full force of someone behindme that knocked me head first across the card rack. I freed my dress from thedrawer and I saw Miss Guard and [employee]Alma Belcher laughing.MissBelcher struck me." She saw Supervisor Laury standing there after she completedthe sale and,without telling him what occurred,said, "Mr.Laury,I am shakingapart.I cannot take much more of this. I am going back to use the phone." Onthe way to the telephone Hammed saw Tolley, and she told him, "I want you toknow I have been knocked over the greeting card drawer."He asked who hadbumped her and, on being informed it was Belcher,said he would speak to her.Hammed remarked,"I am not going to get into any kind of violence like this, nomatter what they do or say to me. I am going to let the law take care of my sideof it"In Tolley's presence, Hammed telephoned the local justice of the peace,told him"some of what had happened,"and made an appointment with him forlater that day.Belcher testified that she and Guard were coming through Hammed'saisle onthe way to clock in,that there was a basket of shoes in the aisle and drawers pulledout so that only about a 6-inch space was clear to pass through, that she "barelybumped" Hammed unintentionally as she was coming by,saying "Excuse me,"and that Hammed said, "I dare you to do that again."Guard corroborated Belcher.Tolley testified he spoke to Belcher and Guard about the incident:the version hereceived was substantially as they testified;he nevertheless admonished them "fromnow on to watch it."FindingsI believe the "bumping"was not intentional.In any event,the evidence is in-sufficient,inmy view,to attribute responsibility to Respondent or to sustain the 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDasserted violation.The complaint alleges the "laughing" by employees Belcherand Guard as an incident of harassment.The General Counsel has offered noauthority, and I know of none, which remotely tends to support a finding of action-able coercion based upon such conduct as laughing, even if its purpose was otherthan mirth.On any theory of the General Counsel, I must also reject this latterallegation.3.The Barker incidentOn June 19, about 4:45 p.m., Hammed was waiting on a customer, Alisa Barker,who was also her personal friend and a former employee at the store.Hammed hadtold Barker about an incident between herself and one of the employees.AsBarker was leaving with her purchase, employee Guard left the customer she wasattending,walked up to Barker, and both then became engaged in an argument.Hammed testified that Supervisors Tolley and Laury were standing nearby listening,that she saw Tolley cross over and get Barker by the arm, lead her to the door, openthe door, and put her out of the store. Barker's testimony was that Guard rushedup to her, asked if she was talking (with Hammed) about Guard, and threatened toslap her; that Tolley came up, caught hold of her arm, told her, "Out, out, out,"opened the door, and gave her a shove out.Tolley testified that as Barker was leaving, while still talking to Hammed, Barkermoved "pretty close" to Guard; that Guard excused herself from her customer and"got into words" with Barker; that he hard "loud talking," walked up and separatedthem, and told Guard to go back to work and Barker "to go on with her businessand everything would be all right."He denied touching Barker, saying "Out," orescorting her to the door.Guard testified that Barker came up to her, "shook herfinger in my face while I was waiting on the customer and says, `Betty, Doll, ifanybody in here says anything to you or lays one finger on you you let me knowand I will take it up with them."Guard said she then called Hammed "a trouble-maker because I think that was trouble."When Tolley intervened, Guard relatedthat he only said, "Girls, this is no place for that kind of stuff.Mrs. Barker,you go on, and Miss Guard, you go on back to work;" and that he did not grabBarker by the arm, take her to the door, or put her out. Laury's version corrobo-ratedin detailthe testimony of Guard and Tolley.FindingsConcerning the above incident, the General Counsel alleges that Respondentviolated Section 8 (a) (1) in that Tolley, in the presence of employees, ejected fromthe store a customer whom employee Guard had threatened to assault for havingexpressed support of one of its employees sympathetic to the Union (i.e., Hammed).I disagree that the evidence establishes a violation, considering the incidentagainstthe full background.There is no direct material conflict in the various descriptionsof the incident, except as to whether Tolley physically took hold of Barker andescorted her to and through the door.My finding would be the same whether ornot he did.Undisputed testimony shows provocation by Barker of Guard, real orimaginary.The altercation between them was therefore essentially of a personalnature.I cannot infer that Tolley heard Guard threaten to slap Barker, or thathe was aware of any support expressed by Barker relating to Hammed's unionactivity.Tolley's intervention can reasonably be found as having the objectiveonly of halting a disturbance in the store If he did eject Barker, as she and Hammedtestified-without passing on the propriety of his method-I cannot conclude that ithad a purpose or effect proscribed by the Act In light of these findings, I mustalso dismiss the separate allegation in the complaint that Guard threatened to as-sault a customer because of Hammed's union activity, and that such conduct wasan additional act of harassment for which Respondent was liable.A further allegation is that employee Guard on June 19 threatened to assaultHammedHammed testified- After the Barker incident and shortly before closingtime,Guard told her, "Miss Hammed, we are going to get this straightened outbefore you go home.You cannot fight your own battle.You have to call out-siders."At this point Hammed telephonedin anattempt to call a policeman andthen went unstairs to check out for the day.When she got to the head of the stairs,Guard was thereand, inthe presence of other employees, pointed a finger at Hammed,saying. "You can stop right there.You have gone far enough."Hammed walkedaround her to the telephoneand "againcalled the police "Manager Tolley was sit-ting behind his desk in his office about 10 feet away and "sawMissGuard and I."Guardsaid."I should just slap your face."Hammed replied, "Why don't you do it,Miss Guard? Here is the best place T know to do it.Mr. Tolley, I am mighty gladyou are hearing this.Thismakes it all the nicer."Tolley did not reply; "he droppedhis head." LEGGETT'S DEPT. STORE OF PRINCETON, W. VA., INC.413Guard testified they were not in Tolley's office but in an outer office next to hiswhere the girls were getting their handbags at leaving time.Guard stated they "hadwords," that she "was very disgusted and angry with the way Mrs. Barker came inthere and I was telling [Hammed] I did not appreciate it, not one bit. . .. She justgrinned."Guard in effect denied any threat to slap Hammed.Tolley recalledHammed and Guard coming upstairs to check out on June 19 but did not hear any-thing that was said between them.FindingIn the circumstances and the heat of the "words" being exchanged, I do not con-sider Guard's expression, "I should just slap your face"-if it was made-as a "threatto assault."Nor does Hammed's testimony reasonably establish that Tolley heardsuch a "threat." if made.And even assuming it was made and heard by Tolley, I findthat it was not coercive and that, in any event, Respondent bore no legal responsibilityfor the remark.Alleged 8(a)(3); Hammed's Absences June 20 and June 26 to July 3On June 20, Hammed worked only until about 12:30 p.m She testified she hadbeen ill the night before (impliedly from the events of that day), and during themorning of June 20 she "got so sick" she had to go to Chilcote, from whom sheobtained permission to go home. She returned the next morning and worked throughSaturday, the 24th, of the same week.FindingFor reasons described as to the May 6 absence, above, I find no merit in theGeneral Counsel's allegation that Respondent constructively laid off Hammed inviolation of Section 8(a)(3) and (4) from 12:30 to 6 p.m. on June 20.The complaint also alleges that an absence by Hammed "from on or about June 26,1961, to on or about July 3, 1961," similarly constituted a constructive layoff forwhich backpay is sought.FindingThere was, indeed, no evidence introduced that Hammed was absent during thisperiod, nor was there any attempt to show or even argue, apart from the complaint,that such absence was caused by Respondent. If it is inferentially expected that anassumption be made of the fact of such an absence and that it was caused by a con-tinuing pattern of harassments, which appears to be the General Counsel's broadtheory, I nevertheless reject the specific allegation as devoid of support or merit4.Alleged threat to transfer HammedOn July 19, Hammed was summoned to Manager Tolley's office where, in additionto Tolley, there were Supervisors Laury and White and an office girl, Miss White.As related by Hammed, Tolley told her he was going to call up the employees oneat a time "to straighten out the thing in the store."Hammed reminded Tolley of arecent meeting in which Tolley told the department heads that, if they had employeeswho would not work or cooperate with them, to come to him and he would supplydifferent help.She said, "Mr. Tolley, you know Miss Guard doesn't speak to me andhasn't since last December [when the Union started organizing the store]. She goesin and out of the department as she chooses and doesn't bother to tell me when she isleaving."Tolley replied, "You know if I told Miss Guard she had to work andcooperate with you, she would leave us tomorrow."He asked Hammed if she wouldlike to be moved (from the first floor) to the top floor. She "assured him" she didnot, and said she liked the accessory department, and her figures showed she wasmaking money for the company. Laury, in charge of the first floor, told Tolley thatGuard was "most suited" for that floor.Tolley then said, "Miss Hammed, it lookslike you will take the lesser of two evils and take the top floor " (Hammed testifiedshe did not know what he meant by this remark.)Tolley continued by askingHammed if she wanted Guard moved from the department.Hammed indicatedthat if he wanted Guard left in the department that was "just fine" with her; all shewas asking was help that would work and cooperate with her.Tolley concludedthe interview with the statement that Guard would be back from vacation the nextweek, he would discuss it with her, but "one of you have got to go."Laury testified "there was a lot of trouble going on in the hosiery departmentbetween Miss Guard and Mrs. Hammed.We were talking and we told MrsHammed that something was going to have to be done, that we were going to have totransfer her or Miss Guard to some other department of the store because we could 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot tolerate what was going on in that one department."He stated that there wasno decision made then or thereafter to transfer either of them.Tolley testified, "Iwas trying to get the store back in order . . . trying to do what I thought was right... to get down to business and just to find out, I asked Mrs. Hammed, 'Whatwould you do?'Would she be satisfied upstairs or somewhere else. It hadn't beentoo long ago until Mrs. Hammed asked me to transfer her somewhere else. Justanywhere, she would take anywhere. . . So we just didn't do anything.We justtalked about the situation and hoped that it worked out."He said they also talkedabout transferring Guard.FindingThe separate violations in the complaint alleged against Tolley and Laury are,in my opinion, without support. In the foregoing versions, as to which there is nomaterial conflict and which substantially coincide, I find no threat to transfer nor todemote from the position of department head as implied in the allegations.10Chil-cote's testimony generally of an intent by Tolley discriminatorily to transfer Hammedand to get rid of her does not supply the necessary evidence that such was the purposeand effect in this instance.Even if the testimony is assessed in a light most favorableto the General Counsel's position and giving full background effect to the Board'sholdings in the prior case, the actual evidence shows no more than an exploratoryinterview consistent with a legitimate concern to eliminate a condition in the acces-sories department stemming from a personality conflict between Hammed and Guard.5.Events after Trial Examiner's decision in Case No. 9-CA-2278On July 22, the Intermediate Report in the prior case,supra,had been releasedand was described in the morning newspapers locally.Hammed credibly testifiedthat she had just checked in to her department when employee Janet Ballard came upto her, asked if she "was ashamed to walk down the street," and caught both Ham-med's shoulders and started shaking her.Hammed tried to get to the telephone butBallard forced her against the glove rack and told her no, she was not going to usethe telephone.Ballard said, "aren't you ashamed to raise a daughter like Teresa?"Hammed went upstairs into Tolley's office with Ballard following her.Present inthe office were Tolley, Assistant Manager Chilcote, and Supervisors Laury and White.Hammed said, "Mr. Tolley,.I would like to tell you what [Ballardl said aboutmy daughter."He stood up from behind his desk and replied, "I don't want to heara word you have to say. I wouldn't believe it if you said it. The best thing you cando is go back to work."White spoke up, "Mrs Hammed, did you read the morningpaper?"Hammed: "I sure did, all three of them."White: "Weren't you ashamedto come through that door this morning?"Hammed: "No, I am proud of what Istand for today."nervous."Laury: "We are all nervous, too." Ballard came inside the door and tookhold of Hammed's arm, saying. "Mr. Tollev has heard all he needs to hear of this "Tolley stepped around his desk and told Ballard to leave Hammed alone and theninstructed Hammed to go back to work.Hammed said, "No, Mr. Tolley, I am toonervous to even try to finish up the day. I am going home, but I will be back."She told him she would notify him later in the day when she would be back, andthen left the store.Chilcote testified briefly concerning these events.Except as to variation in minordetail,he generally supported HammedHis version was that Tolley answeredHammed when she came up to his office that day, "No. I have lost all respect foranything you might have to say in regard to any things that are happening to you."Chilcote added that after Hammed had left he turned and pointed to Ballard andsaid, "This girl, Mr. Tolley, is out of place this morning.Her job is our office help,not to correct the help," but Tolley made no reply.Supervisors Laury and White, who testified at the hearing, were not ouestionedabout the above incidents.Manager Tolley's testimony was not materially incon-sistentwith that of Hammed; on cross-examination he said he did not rememberseeing Ballard touch Hammed.Nor is Ballard's testimony substantially in conflict.She indicated that on the morning of July 22 when she happened to be downstairs-shewas in effect provoked by a "dirty look" from Hammed; that when Hammed-started to use the telephone she "was going to walk right over me and I had my hand.on her shoulder lightly pushing her back."According to Ballard,allthat happened10I note the complaint attrihntesthe "lesserof twoevils" statementto Laury, ratherthanto Tolleyas Hammed testified. LEGGETT'S DEPT. STORE OF PRINCETON,W. VA., INC.415after theywent upstairswas Hammed's statement to Tolley that she was going home,Tolley'sinstruction to Hammedto go back to work, and a remark by Ballard, "Mrs.Hammed, you are as able to work as I am." She denied having her hands onHammed upstairs.Basedon her demeanor on the stand and the weight of all theevidence concerning these incidents, I do not credit Ballard in the respects inconsistentwith Hammed and Chilcote.Another item of evidence, which I regard as important and significant, is the un-denied and credible testimony of Chilcoteconcerninga discussion in the store of thepublicizedIntermediateReport on themorningof July 22 among Tolley, Chilcote,SupervisorWhite and his wife, and JanetBallardand her husband.Tolley said,"This is justa rulinghanded down by the Trial Examiner.You know who is goingto pay for this, don't you. It is going to come out of our profit-sharing."As shownin the record, the employees participate in the profit-sharing plan on the basis ofprescribed conditions.FindingsWhile Tolley did mildly reproach Ballard in the office upstairs to leave Hammedalone and to go back to work, I find this was scarcely sufficient in all the circum-stances of that day. Indeed, Assistant Manager Chilcote was openly disturbed byBallard's conduct and plainly sought to move Tolley to correct the situation, but hisremark to Tolley found no response. It is reasonable, and I conclude, that Tolleyprecipitated and was effectively responsible for Ballard's behavior on July 22, absentlater disavowal or discipline of Ballard, when he indicated that the backpay recom-mended by the Trial Examiner in the prior case would have to come out of profitsharing.This latter statement in and of itself was violative of Section 8(a) (1).These factors, combined with Tolley's refusal to listen to Hammed's complaint aboutBallard and his mean statement that he lost all respect for what she might have tosay about things happening to her, add up in my judgment to unlawful harassment,restraint, and coercion of Hammed and the employees generally, particularly in lightof the similar and other unfair labor practice findings already outstanding againstRespondent. I reach the same conclusion with respect to Supervisor White's remark,"Weren't you ashamed to come through that door this morning." Certainly, the partplayed by Hammed in the earlier case, as well as her establishedunionsympathies,gave rise to these July 22 incidents and conduct, which are attributable to Respond-ent and constitute deprivations of the guaranteed rights of employees under Section7 of the Act.The 8(a)(3) and (4); Hammed's Absence Since July 22In the morning of July 22, following her departure from the store, Hammed tele-phoned her family physician, familiar with her general condition of health.Thiswas the same doctor involved and identified in the record and Board decision of theprior case who had "ordered her to stay away from the store for awhile" during herabsences found by the Board as constructive layoffs.He again advised her to remainaway from work. Afterward that day she telephoned Tolley at the store and told himshe had called her doctor and was advised "to remain away from work until mycondition and all had improved and conditions at the store had improved, and I wastoo nervous to work, and T would call him on the evening before I felt like I couldcome back to work." Tolley said, "All rightee." 11On August 7, Hammed, per-sonally visited her doctor.On her request, the doctor wrote on a small prescriptionform bearing his heading-"This is to state that Betty Hammed called me on thetelephone July 22 seeking medical advice. She stated that she was extremely nervousand I advised her to rest until her condition improved." 12At all times after July 22Hammed remained away from the store and no attempt to communicate was madeeitherby Hammed or Respondent. On July 28 the charge in this case was filed withthe Board on behalf of Hammed, and Respondent was served a true copy thereof byregistered mail dated July 31.On August 5', there was a meeting with Manager Tolley in his office attended byAssistantManager Chilcote, Supervisors Laury and Shoda, and employee Guard.Chilcote credibly testified that it was then decided that since Hammed had been goneand had not called, she should be relieved of her department and in her place Guard11The text reflects Hammed's credited testimony.Tolley's version was not mconrstent12 The exhibit was offeredand admitted,over objection, not for the truth of the matterstatedtherein but for whatever weight, if any,itmightbe entitled to as corroborative ofRammed's testimony. 416'DECISIONS OF NATIONAL LABOR RELATIONS BOARDshould be given chargeChilcote explained how that decision would adversely affectHammed's earnings: "When a person is dismissed from a regular duty in the line ofdepartment head.,thatwould mean that as of that point and for that yearthere would be no [bonus] paid from that department as a department head," thebonus being computed on the basis of 2 percent of the annual net profit of thedepartment.13FindingsIn the prior case the Board found separate violations in Respondent's treatment ofHammed, including (a) urging her to get her pay and walk out, (b) prohibiting herfrom talking, (c) directing the office girls to listen in on her telephone conversations,(d) offering her advance pay without working, if she would quit, (e) threatening tofire her when she declined to quit, (f) refusing to permit her to take a customaryvacation, (g) threatening to "fix" her when she declined openly to react to certainprovocations and harassments by Tolley, (h) permitting supervisors and employees tosurround her in an effort to get her to quit, and (i) constructively forcing her layofffor two periods under circumstances similar to those on July 22. (It is noteworthythat Respondent was on notice of the Intermediate Report, ultimately adopted by theBoard, when the proscribed conduct against Hammed took place on July 22.)Ofserious impact and weight on the question is the credible testimony in the presentcase of Assistant Manager Chilcote, in effect constituting admissions by RespondentSeveral times Tolley mentioned to him regarding Hammed that he was going to haveto transfer her "upstairs or downstairs or out the front door."A month before thehearing, Tolley told Chilcote he was just going to get rid of Hammed from her de-partment, that "She has got to go, and I am going to see that she goes." In July 1961.Supervisor White said in the presence of Chilcote and Tolley that "Miss Schultz wassent down to the basement and if you send Hammed down I will get rid of her too." 14The conditions in the store on July 22, after the publicity of the earlier Inter-mediate Report, reasonably and understandably became intolerable to Hammed,e g., Tolley's indication that the recommended backpay would have to come out ofprofit sharing; his inciting and countenancing Ballard's harassments and violenceagainstHammed; his refusal to listen to Hammed's complaint about Ballard; hisstatement that he has lost all respect for what Hammed might have to say; andSupervisor White's humiliating implication that Hammed should be ashamed, becauseof her role in the prior case, to even make an appearance in the store. Such conduct,consistent with Respondent's well-demonstrated determination to force Hammed out,I find was calculated to and did successfully make Hammed's job unbearable.lsHer ultimate departure on July 22, in face of the kind of reception accorded her bymanagement after her vindication by the Trial Examiner, was a rational recationwhich would be that of any self-respecting employee.The act of removing Ham-med on August 5 from her job as department head was a mere formality.Untilthat time Respondent was perhaps not sure whether Hammed would attempt to comeback, as she had on previous occasions when she had indications, through the inter-vention of her father, a deputy sheriff, and on Tolley's assurances, that the unlaw-ful pressures against her would cease.When Respondent received service of thecharge filed with the Board on July 28, it was then apprised and on notice thatHammed would remain out until there were proper assurances that the objectionableconditions were eliminated.I find, as alleged, that Respondent in effect or "constructively" terminated or laidoff Betty Hammed on July 22, and at all times since, and that on August 5 it formallyremoved her from her position as department head of the accessories department, all13 Shoda did not testify ; Guard was not questionedTolley was questioned concerningthe August 5 meeting only on cross-examination and he admitted that Guard was pro-moted to Hammed's position, later saying, "That may not be permanent " As to Hammed,he said he considered her at the time as in temporary layoff statusLaury testifiedGuard wasnot madea department head but was merely "looking after" the departmentAgainst Chilcote, the fact that Respondent had notice of the charge herein mailed to it onJuly 31,the inconsistenciesin their testimony, and their demeanor as witnesses, amongother things, I do not credit Tolley and Laury.14The threat is implicit although it appeared that Schultz was still working at the timeof the hearingTolley was not asked about this statement; White did not recall15 See,e g, NLRB. v Palm Beach Broadcasting Corp ,155 F. 2d 805 (C A 5)N.L.R B. v. Saoc-Glassman Shoe Corporation,201 F. 2d 238 (C A1) , Olin Industries.et at.,97NLRB 130, 133, 149. LEGGETT'S DEPT. STOREOF PRINCETON, W. VA., INC.417because of her union activities and sympathies and because she gave testimony in CaseNo. 9-CA-2278,supra,and thereby violated Section 8(a)(3) and(4) of the ActIII.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section II, above,occurring in con-nection with the operations of the Respondent described in section I, above, havea close,intimate,and substantial relation to trade, traffic,and commerce among theseveral States,and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerceIV.THE REMEDYRespondent is already under a broad injunction, by virtue of the Board Order onDecember 12, 1961, to cease and desist in any manner from infringing upon the rightsguaranteed employees in Section 7 of the Act, and specifically from engaging in theenumerated unfair labor practices found in the prior case.Particularly in view ofthe findings herein, I can recommend no less than the repetition of a broad cease-and-desist order.Having found that Respondent has engaged in certain unfair labor practices, I willalso recommend that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act. It has been found,inter alia,that Re-spondent violated Section 8(a) (1) by announcing, upon the publication of the Inter-mediate Report in Case No. 9-CA-2278, that the backpay recommended by the TrialExaminer (for eight employees) would come out of the profit sharing participatedin by its employees.Because of the unusual character of such an announcement andthe implications of its widespread and seriously coercive impact on the organizationalactivities of its employees and on their ability to obtain effective redress under the Act,I will recommend not only that Respondent cease and desist from such announcementsbut,that it affirmatively issue a proper retraction thereof.Itwill be recommended that Respondent offer Betty Hammed immediate and fullreinstatement to her former or substantially equivalent position, without prejudice toher seniority or other rights and privileges, and make her whole for any loss ofearnings suffered by reason of the discrimination against her by payment to her of asum of money equal to that which she would normally have earned in the formof wages, bonuses, and profit sharing, absent the discrimination, from the date of thetermination or layoff on July 22, 1961, to the date of the offer of reinstatement, lessher net earnings during such period, with backpay computed on a quarterly basis inthe manner established by the Board inF.W. Woolworth Company,90 NLRB 289.Itwill be further recommended that Respondent preserve and make available to theBoard, upon request, all payroll records, social security payment records, timecards,personnel records and reports, and all other records necessary and useful to determinethe amount of backpay due and the rights of reinstatement under the terms of theserecommendationsUpon the foregoing findings of fact, and upon the entire record in the case, I makethe following:CONCLUSIONS OF LAW1.United Store Employees Union, Local 347 Retail, Wholesale & DepartmentStore Union, AFL-CIO, is a labor organization within the meaning of Section 2(5)of the Act.2.By discriminating against Betty Hammed because she gave testimony under theAct and because of her union activities and sympathies, thereby discouraging mem-bership in the above-named labor organization, Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a)(4) and (3)of the Act.3By interfering with, restraining, and coercing employees in the exercise ofrights guaranteed in Section 7 of the Act, Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.5.Except as found herein with respect to Jane Ballard's conduct on July 22, 1961,Respondent has not violated the Act in connection with the conduct of employeesNaomi Guard, Janet Ballard, Helen Ellis, and Alma Belcher alleged in the com-plaint as agents of Respondent.[Recommendations omitted from publication.]64985G-63-vol. 137-28